Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 October 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-7, 9 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 4, 6-7 & 9, recitation “a material not in the triboelectric series that has a tendency to gain or lose electrons” is vague and indefinite.  The specification does not specifically define what materials are or are not in the claimed “triboelectric series”.  Presumably, every material can be ranked according to its tendency to gain or lose electrons.  Hence, every material belongs to a “triboelectric series”.  Thus, it is unclear what material would be encompassed by a material that was not in the triboelectric series.  \
	In claim 18, the statement “silver conductive ink is semiflexible and highly conductive” is indefinite.  No patentable weight is given to this feature, as it lies outside the sentence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 & 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park et al. (US 9,444,031).
Regarding claim 1, Park teaches a triboelectricity apparatus (energy harvester) 100e (c.8:45-c.9:11; Fig.7), comprising: 
first triboelectricity material (dielectric film) 160,   
second triboelectricity material (first electrode) 112, and 
an artificial air gap (including piezoelectric nanowires 150) between said first triboelectricity material 160and said second triboelectricity material (i.e., the hybrid piezo/triboelectric generator generates electric energy by a charge density difference caused by a change in the distance between the dielectric film 160 and the first electrode 112; c.8:65-67).  

    PNG
    media_image1.png
    302
    608
    media_image1.png
    Greyscale

	
Regarding claim 2, the artificial air gap between said first triboelectricity material and said second triboelectricity material is made of flexible and compressive material (i.e., piezoelectric nanowires 150 intrinsically comprise flexible and compressive material since a mechanical force deforms the piezoelectric nanowires; c.9:12-18).  
Regarding claim 3, the artificial air gap between said first triboelectricity material and said second triboelectricity material is a spacer capable of being compressed and creating its own restorative force when the compression source is removed (i.e., piezoelectric nanowires 150 intrinsically comprise a “spacer capable of being compressed” since a mechanical force deforms the piezoelectric nanowires; c.9:12-18; also, besides the nanowires themselves, spacers or springs 170 between the layers create restorative force when the compression source is removed; c.9:5-11).  
Regarding claims 4-6, as best understood, when the first and second triboelectricity materials are reversed, such that the first electrode 112 (e.g., a conductive material such as graphene, CNT, ITO, metal, or conductive polymer; c.9:63-66) is considered the “first triboelectricity material” , the first triboelectricity material is “a “most positive +” material in the triboelectric series that ranks various materials according to their tendency to gain or lose electrons and reflects the natural physical property of materials or a material not in the triboelectric series that has a tendency to gain or lose electrons” [sic].  
Regarding claims 7-9, as best understood, the first triboelectricity material (dielectric film) 160 may include silicon rubber, teflon, PDMS, PVD, kapton, polypropylene, polyethylene, PVC, polyformaldehyde, ethylcellulose, polyamide, wool, silk, or PVA, i.e., “a “most negative +” material in the triboelectric series that ranks various materials according to their tendency to gain or lose electrons and reflects the natural physical property of materials or a material not in the triboelectric series that has a tendency to gain or lose electrons” [sic].  
Regarding claim 24, Park teaches a triboelectricity method, comprising the steps of: providing a first triboelectricity material 160, providing a second triboelectricity material 112, and providing an artificial air gap (including piezoelectric nanowires 150) between said first triboelectricity material 160 and said second triboelectricity material 112 (c.8:65-67).
Claims 1-9, 17, 22 & 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al. (US Pat.Pub.2020/0316366).
Regarding claim 1, Wang teaches a triboelectricity apparatus (triboelectric nanogenerator) 40 (Fig.3), comprising: 
first triboelectricity material (tribo-positive dielectric film) 49,   
second triboelectricity material (tribo-negative dielectric film) 47, and 
an artificial air gap (spacer) 52 between said first triboelectricity material 49 and said second triboelectricity material 47 (¶[0070]- ¶[0071]).  


    PNG
    media_image2.png
    328
    486
    media_image2.png
    Greyscale

Regarding claim 2, the artificial air gap (spacer) 52 between said first triboelectricity material and said second triboelectricity material is made of flexible and compressive material (spacer 52 may be an elastic material, a foam material, an arch, or a spring; ¶[0070]).  
Regarding claim 3, the artificial air gap (spacer) 52 between said first triboelectricity material 1 and said second triboelectricity material 2 is a spacer intrinsically capable of being compressed and creating its own restorative force when the compression source is removed (¶[0070]-¶[0071]).  
Regarding claims 4-6, as best understood, the first triboelectricity material 49 is a tribo-positive dielectric film, or “a “most positive +” material in the triboelectric series that ranks various materials according to their tendency to gain or lose electrons and reflects the natural physical property of materials or a material not in the triboelectric series that has a tendency to gain or lose electrons” [sic].  
Regarding claims 7-9, as best understood, if the tribo-negative dielectric film 47 is considered the “first triboelectricity material”, it comprises “a “most negative +” material in the triboelectric series that ranks various materials according to their tendency to gain or lose electrons and reflects the natural physical property of materials or a material not in the triboelectric series that has a tendency to gain or lose electrons” [sic].  
Regarding claim 17, Wang teaches a triboelectricity apparatus (triboelectric nanogenerator) 40 (Fig.3), comprising: first triboelectricity material 49, a first electrode 50 attached to said first triboelectricity material, second triboelectricity material 47, a second electrode 48 attached to said second triboelectricity material, and an artificial air gap (spacer) 52 between said first triboelectricity material and said second triboelectricity material.  
Regarding claim 22, Wang’s first electrode includes indium tin oxide (ITO, ¶[0067]).
Regarding claim 24, Wang teaches a triboelectricity method, comprising the steps of: providing a first triboelectricity material 49, providing a second triboelectricity material 47, and providing an artificial air gap (spacer) 52 between said first triboelectricity material and said second triboelectricity material (¶[0070]-¶[0071]); Fig.3).
Claims 1-9 & 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swisher et al. (US Pat.Pub.2022/0239236).
Regarding claim 1, Swisher teaches a triboelectricity apparatus (triboelectric energy nanogenerator; abstract; Fig.6), comprising: 
first triboelectricity material (electron donating material layer) 1,   
second triboelectricity material (electron accepting material layer) 2, and 
an artificial air gap (mesh layer/net fabric) between said first triboelectricity material 1 and said second triboelectricity material 2 (¶[0061]; Fig.6).


    PNG
    media_image3.png
    348
    553
    media_image3.png
    Greyscale

Regarding claim 2, the artificial air gap between said first triboelectricity material 1 and said second triboelectricity material 2 is made of flexible and compressive material (intrinsic to mesh layer formed of, e.g., a flexible polymeric material, such as nylon or another insulating material; ¶[0061]).  
Regarding claim 3, the artificial air gap between said first triboelectricity material 1 and said second triboelectricity material 2 is a spacer capable of being compressed and creating its own restorative force when the compression source is removed (intrinsic to mesh layer formed of, e.g., a flexible polymeric material, such as nylon or another insulating material; ¶[0061]).  
Regarding claims 4-6, as best understood, the first triboelectricity material 1 is an electron donating material (¶[0050]) or “a “most positive +” material in the triboelectric series that ranks various materials according to their tendency to gain or lose electrons and reflects the natural physical property of materials or a material not in the triboelectric series that has a tendency to gain or lose electrons” [sic].  
Regarding claims 7-9, as best understood, if the electron accepting material layer 2 is considered the “first triboelectricity material”, it comprises “a “most negative +” material in the triboelectric series that ranks various materials according to their tendency to gain or lose electrons and reflects the natural physical property of materials or a material not in the triboelectric series that has a tendency to gain or lose electrons” [sic].  
Regarding claim 24, Swisher teaches a triboelectricity method, comprising the steps of: providing a first triboelectricity material 1, providing a second triboelectricity material 2, and providing an artificial air gap (mesh layer/net fabric) between said first triboelectricity material 1 and said second triboelectricity material 2 (¶[0061]; Fig.6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Islam (US 9,725,601).
Wang teaches the artificial air gap (spacer) 52 may be an elastic material, a foam material, an arch, or a spring (¶[0070]).  Swisher’s artificial air gap (mesh layer/net fabric) is a flexible polymeric material, such as nylon or another insulating material (¶[0061]).  Neither teaches an artificial air gap made of: a polyurethane material (claim 10), a polyurethane material containing pores (claim 11), a polydimethylsiloxane material (claim 12), a polydimethylsiloxane material with manufactured pores (claim 13), an Aerogel material (claim 15) or an Aerogel material containing pores (claim 16).
But, Islam teaches a carbon nanotube aerogel infiltrated with a polymeric material including elastomers such as a polydimethylsiloxane or thermoplastics such as thermoplastic polyurethane (abstract, c.2:49-56; c.20:59-61) and further comprising pores (voids, c.3:30-32; c.21:21-26). Islam’s carbon nanotube aerogel material provides flexible, transparent, elastic composites including, inter alia, elastic conductors and energy harvesting devices (abstract; c.3:11-22; c.3:57-60).
Thus, it would have been obvious before the effective filing date to make Wang’s or Swisher’s artificial air gap from a polyurethane material, a polyurethane material containing pores, a polydimethylsiloxane material, a poly-dimethylsiloxane material with manufactured pores, an Aerogel material or an Aerogel material containing pores since Islam teaches these materials would have provided flexibility and transparency in elastic composites used in elastic conductors and energy harvesting devices.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bruno et al. (US 9,249,274).
Wang teaches the spacer 52 may be an elastic material, a foam material, an arch, or a spring (¶[0070]). Swisher’s artificial air gap (mesh layer/net fabric) is a flexible polymeric material, such as nylon or another insulating material (¶[0061]).  Neither teaches a polydimethylsiloxane material with silica beads (claim 14). 
 	But, Bruno teaches an elastic composite material comprising a non-Newtonian fluid including at least one material selected from the group including polydimethylsiloxane and C8-silica particles (c.2:22-26). Bruno’s elastic composite material provides shock and impact absorption (c.1:12-15).
Thus, it would have been obvious before the effective filing date to make Wang’s or Swisher’s artificial air gap from a polydimethylsiloxane material with silica beads since Bruno teaches this material would have provided shock and impact absorption.
Claims 17 & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Swisher in view of Bae (US 9,876,443).
Regarding claim 17, Swisher generally teaches the invention of a triboelectricity apparatus (triboelectric energy nanogenerator; abstract; Fig.6), comprising: 
first triboelectricity material (electron donating material layer) 1,   
second triboelectricity material (electron accepting material layer) 2, and 
an artificial air gap (mesh layer/net fabric) between said first triboelectricity material 1 and said second triboelectricity material 2 (¶[0061]; Fig.6).
Swisher does not teach “a first electrode attached to said first triboelectricity material [1]” and “a second electrode attached to said second triboelectricity material [2]”
But, Bae teaches a textile-based, triboelectric generator comprising with a first electrode 112 attached to a first triboelectricity material 131 and a second electrode 122 attached to a second triboelectricity material 132 (Fig.2). When friction is generated or contact and separation occur between the first and second triboelectric layers, electrical energy may be generated.  The electrodes have a flexible and stretchable textile structure that provides an elongation percentage ranging from about 10% to about 100% (c.4:22-31). This improves efficiency (c.4:60-c.5:2).  
Thus, it would have been obvious before the effective filing date to modify Swisher and provide a first electrode attached to said first triboelectricity material and a second electrode attached to said second triboelectricity material since Bae teaches the electrodes would have enabled efficient energy generation.
Regarding claim 20, Bae’s first electrode 112 includes a conductive polymer (c.4:46-49).
Regarding claim 21, Bae’s first electrode 112 includes a conductive polymer with nanoparticle composites, e.g., carbon nanotubes (c.4:46-49).
Regarding claim 22, Bae’s first electrode 112 includes indium tin oxide (ITO, c.4:46-49).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang or Swisher & Bae, further in view of Karagozler et al. (US 9,899,939).
Regarding claim 18, Wang’s first electrode 50 may comprise silver ([0069]) and Bae’s first electrode 112 may comprise silver metal (c.4:50-51), not silver conductive ink, per se.
But, Karagozler teaches an electret generator system including electrodes comprising printed silver conductive ink, for quick and cost-effective construction and customization (c.5:24-36).
It would have been obvious before the effective filing date to provide an electrode of Wang or Swisher & Bae from silver conductive ink since Karagozler teaches this material would have enabled quick and cost-effective construction and customization.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swisher & Bae, further in view of O’Keefe (US 10,067,398).
Regarding claim 19, Bae’s first electrode 112 includes a conductive polymer (c.4:46-49), not a conductive polymer-PEDOT.
But, O’Keefe teaches electrodes comprising transparent conductors such as a conductive polymer such as PEDOT (i.e., poly(ethylenedioxythiophene); c.28:64-66).
It would have been obvious before the effective filing date to provide an electrode material of Swisher and Bae from a conductive polymer-PEDOT since O’Keefe teaches this material is suitable for transparent electrode conductors. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Swisher & Bae, further in view of Frescas (US Pat.Pub.2020/0183511).
Regarding claim 23, Bae’s first electrode 112 includes indium tin oxide (ITO, c.4:46-49), not fluorine doped tin oxide.
 But, Frescas teaches a triboelectric-based sensor with electrodes comprising an electrode formed of indium tin oxide and fluorine-doped tin oxide, among others (claim 15). 
It would have been obvious before the effective filing date to provide an electrode material of Swisher and Bae from fluorine doped tin oxide since Frescas teaches this material was known for use in electrodes. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


/BURTON S MULLINS/Primary Examiner, Art Unit 2834